DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: When read as a whole, claims 1, 8, and 14 are allowable with respect to following:
With respect to claims 1, 8, and 14, the primary reason for allowance is the combination of the limitations of to transfer second data to the die memory over a bus having an n-bit width, and to compare n bits of the first data with n bits of the second data to produce n bit results; and simultaneously update the second accumulator in response to a second one of the n bit results indicating a second mismatch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0223270A1 to Gauvin et al.:  Comparing bits in successive runs of data.
US 2005/0180206A1 to Randall et al.:  Determining bus bit widths of multiple buses, but no updating of accumulators based on mismatches.
US 2020/0117540A1 to Boehm et al.:  Die-memory data ECC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113